                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


  UNITED STATES OF AMERICA,
       Plaintiff,                                           No. 3:18-cv-1092 (SRU)

          v.

  CHRISTOPHER KYLIN,
       Defendant.

                   ORDER ON MOTION FOR SUMMARY JUDGMENT

       I. Background

       The United States of America (“the government”) brought this action on behalf of the

United States Department of Education, seeking to obtain judgment against Christopher Kylin.

The government alleges that Kylin is “indebted to the [government] in the principal amount of

$172,814.00, plus interest of $71,486.81 on th[at] principal[,] computed at the rate of 5.37% and

a daily rate of $25.45 through June 30, 2018, and thereafter at such rate as the Department

establishes pursuant to Section 455(b) of the Higher Education Act of 1965, as amended, 20

U.S.C. 1087e.” See Compl., Doc. No. 1, ¶ 3. Attached to the government’s complaint is a

Certificate of Indebtedness, which indicates that Kylin executed a promissory note to secure a

Direct Consolidation loan from the United States Department of Education on or about July 22,

2010, that the loan was disbursed in the principal amount of $172,814.00 on September 27, 2010,

and that Kylin defaulted on the obligation on November 2, 2011. See Certificate of

Indebtedness, Doc. No. 1-1. The certificate further provides that the total debt owed, as of

March 21, 2018, is $241,832.29. Id.

       In his Answer, Kylin, proceeding pro se, states that he “does not admit the value of the

obligation as stated by the [government],” and that “these obligations have been circulating in
financial markets for a number of years.” Ans., Doc. No. 15, at 1. Kylin attaches to his Answer

five letters dated August 31, 2017, which he alleges are “copies of an offer from . . . the

originator of the loans.” Id. at 1, 3–7. Kylin contends that those attachments demonstrate that

“the actual market value of these loans on August 31, 2017 was $3,739.64,” and that “they would

have depreciated still further” since then. Id. at 1.

        The government now moves for summary judgment against Kylin, requesting that the

court enter judgment “in the amount of $246,463.95 as of September 19, 2018, plus interest in

the amount of $25.45 per day, that continues to accrue to the date of judgment.” Mot. for Summ.

J., Doc. No. 16-1, at 5. The government also requests that, should the court enter judgment in

favor of the government, “interest continue to accrue from the date of judgment at the statutory

rate in accordance with 28 U.S.C. § 1961.” Id. Attached as Exhibit A to the government’s Local

Rule 56(a)1 Statement is a Federal Direct Consolidation Loan Application and Promissory Note

signed by Kylin on July 22, 2010, which contains a promissory note for the loan at issue.1 See

Local Rule 56(a)1 Statement, Doc. No. 16-2, at 1; Ex. A to Local Rule 56(a)1 Statement, Doc.

No. 16-3, at 3.

         Kylin initially opposes the motion on two grounds: first, on the ground that he had not

received a copy of the summary judgment motion from the government and second, on the

ground that “[t]he value of the debt” is a material and disputed fact. See Mem. In Opp’n to Mot.

for Summ. J., Doc. No. 19, at 1. With respect to the latter argument, Kylin contends that the

government “claim[s] a debt of $244,300.81,” while he “claims that the actual value of this debt

is $3,739.64.” Id. The government filed a reply, to which Kylin responded, re-asserting his


1
 The promissory note states that the “estimated payoff amount” for the loan is $175,260.87. Ex. A to Local Rule
56(a)1 Statement, Doc. No. 16-3, at 1. The principal amount of the loan, however, was ultimately $172,814.00. See
Certificate of Indebtedness, Doc. No. 1-1.


                                                       2
argument regarding the “value” of the debt but forgoing the argument regarding lack of receipt

of the government’s motion.2

         II. Standard of Review

         A court shall grant summary judgment when the movant demonstrates that there is no

genuine dispute with respect to any material fact and that the movant is entitled to judgment as a

matter of law. Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256

(1986). When reviewing a summary judgment motion, a court must construe the facts of record

in the light most favorable to the nonmoving party and must resolve all ambiguities and draw all

reasonable inferences against the moving party. Anderson, 477 U.S. at 255; Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Adickes v. S.H. Kress & Co., 398

U.S. 144, 158–59 (1970). Because Kylin is proceeding pro se, I must also read his “pleadings

and other documents liberally and construe them in a manner most favorably” to him. United

State v. Whittlesey, 2010 WL 1882283, at *2 (D. Conn. May 11, 2010) (citing Burgos v.

Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)).

         When a motion for summary judgment is properly supported by documentary and

testimonial evidence, however, the nonmoving party may not rest upon the mere allegations or

denials of the pleadings and instead must present sufficient probative evidence to establish a

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986); Colon v.

Coughlin, 58 F.3d 865, 872 (2d Cir. 1995). To present a “genuine” issue of material fact, there

must be contradictory evidence “such that a reasonable jury could return a verdict for the non-

moving party.” Anderson, 477 U.S. at 248. “Only disputes over facts that might affect the


2
 In his response, Kylin specifically states that he “made no legal claim here regarding the failure of delivery on [the
government’s] part,” but that “it would have been simple professional courtesy for them to mail the defendant a
copy when they realized the first copy has miscarried.” See Resp. to Reply to Mot. for Summ. J., Doc. No. 24, at 2.
Accordingly, I will not address that argument.

                                                           3
outcome of the suit under the governing law will properly preclude the entry of summary

judgment.” Id.

       If the nonmoving party has failed to make a sufficient showing on an essential element of

his case with respect to which he has the burden of proof at trial, then summary judgment is

appropriate. Celotex, 477 U.S. at 322. In that instance, “there can be ‘no genuine issue as to any

material fact,’ because a complete failure of proof concerning an essential element of the

nonmoving party’s case necessarily renders all other facts immaterial.” Id. at 322–23; accord

Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir. 1995) (finding that a

movant’s burden is satisfied if he can point to an absence of evidence to support an essential

element of the nonmoving party’s claim).

       In an action to enforce payment of a promissory note, the government is entitled to

summary judgment if it proffers evidence establishing that the defendant has “signed promissory

notes, received loans pursuant to those notes, and defaulted on [his] payment obligations.”

United States v. Cohan, 111 F. Supp. 3d 166, 172 (D. Conn. 2015), aff’d, 667 F. App’x 6 (2d Cir.

2016), cert. denied, 137 S. Ct. 1078 (2017) (internal citations omitted). The government must

also “support[] the amount it alleges is due.” Id. (internal citations omitted). The government’s

prima facie burden can be satisfied by “a certificate of indebtedness and the promissory note

sued upon.” Id. (internal citations omitted).

       Once the government makes a prima facie case, the burden then shifts to the defendant to

“prove that the amount due is not owing.” United States v. Chereton, 1994 WL 374544, at *2

(N.D. Cal. July 12, 1994); see also United States v. Flynn, 2019 WL 609100, at *2 (D. Conn.

Feb. 13, 2019) (noting that, once a plaintiff “has met its burden to demonstrate the debt owed by

Defendant, [this] shift[s] the burden to Defendant to prove any defenses to repayment”). If the



                                                 4
defendant does not satisfy that burden, the court should enter judgment in favor of the

government. See Whittlesey, 2010 WL 1882283, at *3.

       III. Discussion

       In this case, the government has presented a Certificate of Indebtedness, indicating that

Kylin executed a promissory note to secure a Direct Consolidation loan from the U.S.

Department of Education on or about July 22, 2010, as well as the promissory note itself. See

Certificate of Indebtedness, Doc. No. 1-1; Local Rule 56(a)1 Statement, Doc. No. 16-2, at 1; Ex.

A to Local Rule 56(a)1 Statement, Doc. No. 16-3, at 3. The government has therefore made a

prima facie case, and the burden shifts to Kylin to “prove that the amount due is not owing.”

Chereton, 1994 WL 374554, at *2; see also Flynn, 2019 WL 609100, at *2.

       I conclude that Kylin has not met his burden. The only evidence on which Kylin relies

are five settlement proposals from a debt collector, dated August 31, 2017, pertaining to different

amounts due. See Ans., Doc. No. 15. The five proposals, in the aggregate, offer that Kylin pay

$3,739.64 to satisfy the amounts due, which total $74,792.63. Id. at 3–7. Kylin contended in his

Answer that those settlement offers demonstrate that the “actual market” value of the loans on

August 31, 2017 was $3,739.64. Id. at 1. Therefore, Kylin asserts that summary judgment

should not be granted because the “actual value” of the debt is a material and contested fact. See

Obj. to Mot. for Summ. J., Doc. No. 19, at 1. That is, while he avers that the “actual value” of

the debt is $3,739.64, the government “claim[s] a debt of $244,300.81.” Id.

       The “market value” of the debt, however, does not inform the amount Kylin owes to the

Department of Education under the July 22, 2010 promissory note. The promissory note does

not condition the amount owed on the debt’s market value; rather, Kylin “promise[d] to pay the

U.S. Department of Education (ED) all sums disbursed . . . plus interest and other charges and



                                                5
fees,” as well as “reasonable collection costs, including but not limited to attorney’s fees, court

costs, and other fees.” See Ex. A to Local Rule 56(a)1 Statement, Doc. No. 16-3, at 3. Because

the market value of the debt is therefore not a fact that “might affect the outcome of the suit

under the governing law,” I conclude, viewing the evidence in the light most favorable to Kylin,

that no issue of material fact is present in this case and that the government is thus entitled to

summary judgment. See Harasz v. Katz, 327 F. Supp. 3d 418, 426 (D. Conn. 2018) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986)).

       Even if the “market value” of the debt is a material fact, I conclude that summary

judgment is still appropriate because Kylin has not introduced sufficient evidence to raise a

genuine dispute. See Anderson, 477 U.S. at 248 (finding that a dispute about a material fact is

genuine “if the evidence is such that a reasonable jury could return a verdict for the nonmoving

party”). Although Kylin appears to allege that the settlement proposals pertain to the loans that

form the basis of the underlying debt now in dispute, there is no evidence to that effect in the

record. Moreover, even if the offers do correspond to the debt at issue, they do not account for

all of the debt. The five “total due” amounts in the settlement offers add up to $74,792.63, which

is considerably less than $172,814.00, the amount disbursed by the Department of Education.

Finally, to the extent that Kylin also contends that the debt has settled for a lesser amount, I find

no supporting evidence of that in the record. For those reasons, I conclude that the record does

not include evidence on which a reasonable juror could find for Kylin. Anderson, 477 U.S. at

248.

       I also hold that Kylin’s two affirmative defenses, as set forth in his Answer, cannot

survive summary judgment. In his Answer, Kylin asserts that the debt allegedly owed is

“unreasonable” and a “literal impossibility,” and that he “has no assets to pay any such claim,



                                                  6
and never has.” See Ans., Doc. No. 15, at 2. Kylin, however, does not point to any specific

facts in the record that support the claimed unreasonableness or impossibility of the debt. See

United States v. Flynn, 2019 WL 609100, at *3 (D. Conn. Feb. 13, 2019). Although all

inferences must be drawn in Kylin’s favor, and although I must “construe the record in the light

most favorable” to Kylin, those inferences must nevertheless be “supported by the evidence . . .

and mere speculation and conjecture is insufficient to defeat a motion for summary

judgment.” Id. (internal quotation omitted). Accordingly, Kylin’s defenses lack merit.

       IV. Conclusion

       For the foregoing reasons, the government’s Motion for Summary Judgment is

GRANTED. The Clerk shall enter judgment for the government in the amount of $246,463.95

as of September 19, 2018, plus interest in the amount of $25.45 per day accruing from that date

until the date of judgment. Following judgment, interest shall continue to accrue pursuant to 28

U.S.C. § 1961.

       So ordered.

Dated at Bridgeport, Connecticut, this 30th day of September 2019.

                                                            /s/ STEFAN R. UNDERHILL
                                                            Stefan R. Underhill
                                                            United States District Judge




                                                7
